Case 1:20-cv-03107-RM-KLM Document 90 Filed 01/19/21 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore


  Civil Action No. 20-cv-03107-RM-KLM

  JENNIFER ANN SMITH, a citizen and taxpayer of
  the State of Colorado,
  LIGGETT GROUP LLC,
  VECTOR TOBACCO INC., and
  XCALIBER INTERNATIONAL LTD., LLC,

         Plaintiffs,

  v.

  STATE OF COLORADO, by and through JARED S.
  POLIS, in his official capacity as Governor of
  Colorado,
  PHILIP J. WEISER, in his official capacity
  as Attorney General of Colorado, and
  HEIDI HUMPHREYS, in her official capacity as Interim
  Executive Director of the Colorado Department of
  Revenue,

         Defendants.

  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Defendants’ Motion to Stay (“Motion”) (ECF No. 87),

  requesting a stay of discovery and Fed. R. Civ. P. 26 deadlines and proceedings pending the

  resolution of their Motion to Dismiss (ECF No. 50). The Motion is opposed but the Court finds

  no response is required before ruling. See D.C.COLO.LCivR 7.1(d) (“Nothing in this rule

  precludes a judicial officer from ruling on a motion at any time after it is filed.”). Based on the

  Court’s review, it finds and orders as follows.
Case 1:20-cv-03107-RM-KLM Document 90 Filed 01/19/21 USDC Colorado Page 2 of 5




         The Court is well versed with this case and the issues it raises. Although the case is in its

  very early stages, the Court has already held an evidentiary hearing and ruled on a motion for

  preliminary injunctive relief. Defendants have now moved to dismiss under Fed. R. Civ. P.

  12(b)(1) and (b)(6). Defendants’ Motion requesting a stay relies on its request for dismissal

  under Rule 12(b)(1) based on Eleventh Amendment immunity.

         Specifically, Defendants contend that, even if Plaintiffs state any claim (which

  Defendants dispute), the only proper defendant in this action is Executive Director Humphreys,

  in her official capacity, because all other Defendants are subject to Eleventh Amendment

  immunity. And, because this immunity is one from suit, discovery should be stayed entirely

  pending resolution of this issue, even as against Executive Director Humphreys.

         Whether to stay discovery is a matter left to the trial court’s sound discretion. Diaz v.

  Paul J. Kennedy Law Firm, 289 F.3d 671, 674 (10th Cir. 2002) (“A district court's discovery

  rulings are reviewed for an abuse of discretion.”); see Landis v. N. Am. Co., 299 U.S. 248, 254

  (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court to

  control the disposition of the causes on its docket with economy of time and effort for itself, for

  counsel, and for litigants.”). In determining whether to issue a stay, courts in this District

  generally apply the factors set forth in String Cheese Incident, LLC v. Stylus Shows, Inc., No.

  1:02-CV-01934-LTB-PA, 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006). Those factors the

  Court may consider are: “(1) plaintiff’s interests in proceeding expeditiously with the civil action

  and the potential prejudice to plaintiff of a delay; (2) the burden on the defendants; (3) the

  convenience to the court; (4) the interests of persons not parties to the civil litigation; and (5) the

  public interest.” Defendants argue such factors favor a stay. The Court examines the record to


                                                     2
Case 1:20-cv-03107-RM-KLM Document 90 Filed 01/19/21 USDC Colorado Page 3 of 5




  determine if it is persuaded.

         First, although Plaintiffs have not responded, the Court recognizes Plaintiffs have an

  interest in proceeding expeditiously in this matter. Nonetheless, the Court agrees that Plaintiffs

  will not be unduly prejudiced by a stay of discovery because, with leave of the Court, both sides

  conducted expedited discovery prior to the preliminary injunction hearing, including taking

  depositions. Thus, this factor weighs in favor of a stay.

         Next, the Court finds substantial burden on Defendants should discovery be allowed to

  proceed. Other than Executive Director Humphreys, Defendants raise the defense of Eleventh

  Amendment immunity. Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (“‘The

  Eleventh Amendment is a jurisdictional bar that precludes unconsented suits in federal court

  against a state and arms of the state.’” (quoting Wagoner Cnty. Rural Water Dist. No. 2. v. Grand

  River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009))); see Ashcroft v. Iqbal, 556 U.S. 662,

  685-86 (2009) (recognizing that even if petitioners are not subject to discovery, allowing pretrial

  proceedings to continue for other defendants would not free petitioners “from the burden of

  discovery”). In addition, Defendants are defending against the appeal before the Tenth Circuit of

  the Court’s denial of Plaintiffs’ motion for preliminary injunction and against a state court action

  on a related state law claim which was dismissed without prejudice from this case. Therefore,

  this factor also weighs in favor of a stay.

         Third, convenience to the Court also favors a stay as to all Defendants. With a stay,

  judicial economy is enhanced. Scheduling and discovery issues will not be raised until it is clear

  which, if any, Defendant will be moving forward in this case. Estate of Thakuri by & through

  Thakuri v. City of Westminster, No. 19-CV-02412-DDD-KLM, 2019 WL 6828306, at *3 (D.


                                                    3
Case 1:20-cv-03107-RM-KLM Document 90 Filed 01/19/21 USDC Colorado Page 4 of 5




  Colo. Dec. 12, 2019). And, here, it is apparent much, if not all, of the discovery sought would

  essentially be the same for all Defendants.

           Fourth, the interests of nonparties are also preserved. Here, the Court has granted

  nonparties leave to intervene to address intervenors’ request for a protective order. Intervenors,

  two members of the House of Representatives of the Colorado General Assembly, have moved

  for a protective order based on assertions that Plaintiffs seek to discover privileged documents

  that are in the possession of Defendants.1, 2 Thus, this factor also favors a stay.

           Finally, the public interest will best be served by granting a stay. As the Supreme Court

  has stated, in addressing qualified immunity and the need to avoid disruptive discovery:

           There are serious and legitimate reasons for this. If a Government official is to
           devote time to his or her duties, and to the formulation of sound and responsible
           policies, it is counterproductive to require the substantial diversion that is
           attendant to participating in litigation and making informed decisions as to how it
           should proceed. Litigation, though necessary to ensure that officials comply with
           the law, exacts heavy costs in terms of efficiency and expenditure of valuable
           time and resources that might otherwise be directed to the proper execution of the
           work of the Government.

  Ashcroft, 556 U.S. at 685. This is especially so in light of the critical issues facing

  Colorado during a global pandemic.

           In summary, although stays of discovery are generally disfavored, they may nonetheless

  be appropriate pending the resolution of a motion for dismissal based on immunity or

  jurisdictional issues. Sanchez v. City & Cty. of Denver, Colo., No. 19-CV-02437-DDD-NYW,

  2020 WL 924607, at *3 (D. Colo. Feb. 26, 2020). Without passing on the merits of the Motion to


  1
    By this Order, the Court is not staying the resolution of the Motion for Protective Order (ECF No. 61). However, if
  a determination is made that some, or all, of the information sought is not privileged, discovery of such matters is
  nonetheless stayed pending resolution of the Motion to Dismiss.
  2
    In addition, based on allegations raised in conjunction with the preliminary injunction hearing, if discovery is
  allowed to proceed, it may well involve third-parties such as premium brand cigarette manufacturers.

                                                            4
Case 1:20-cv-03107-RM-KLM Document 90 Filed 01/19/21 USDC Colorado Page 5 of 5




  Dismiss, for the reasons stated above, the Court agrees a stay is appropriate in this instance. It is

  therefore

         ORDERED that Defendants’ Motion to Stay (ECF No. 87) is GRANTED and all

  discovery, including the Rule 26 deadlines and proceedings, is STAYED pending the resolution

  of the Motion to Dismiss (ECF No. 50).

         DATED this 19th day of January, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                    5
